Citation Nr: 1421442	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-46 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, and if so, whether service connection is warranted.

2. Entitlement to service connection for a back condition (also claimed as a tailbone injury).

3. Entitlement to an increased, compensable rating for right ankle fracture.

4. Entitlement to an increased, compensable rating for left breast lump removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran previously requested the opportunity to testify at a videoconference hearing before a Veterans Law Judge of the Board.  A hearing was scheduled for January 2012, but the Veteran did not appear.  As such, her request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The issues of entitlement to service connection for a back condition and entitlement to an increased, compensable rating for right ankle fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed September 1992 decision, the Veteran was denied entitlement to service connection for headaches.  She did not appeal.

2. The evidence associated with the claims file subsequent to the September 1992 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3. The Veteran's headaches had their onset during active service.

4. The Veteran has never had removal of all of her left breast tissue, and her left breast size or form is not altered.


CONCLUSIONS OF LAW

1. The September 1992 rating decision that denied service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

4. The criteria for a compensable rating for left breast lump removal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7626, 7628 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

With regards to the claim for service connection for headache, in light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

As to the claim for an initial compensable rating for left breast lump removal, the VA has met its duties of notification and assistance.  The notice requirements of 38 U.S.C.A. § 5103(a) have been met by means of a November 2008 letter from the RO.  VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording her a VA examination in February 2009.  The Veteran was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II. Headaches

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

In September 1992, the RO denied entitlement to service connection for headaches.  The Veteran did not appeal the decision and it is final.  38 U.S.C.A. § 7105 (West 2002).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the denial of service connection for headaches in September 1992 was that they were attributed to treatment for another medical condition and no residuals were noted.  Evidence received since the September 1992 denial of the claim, in particular, private and VA treatment records, shows the Veteran has had continued complaints of headaches since her separation.  Accordingly, the Board finds that new and material evidence has been received and the claim is reopened.

Service treatment records show the Veteran complained of headaches in service, and on her February 1992 Report of Medical History at separation, she reported experiencing frequent or severe headaches.

Post-service treatment records show the Veteran continues to experience headaches.  She competently reported in her April 2009 notice of disagreement that the headaches began in service and have continued since then, and this statement has been found credible by the Board.

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for headaches is warranted.

III. 
Left Breast Lump Removal

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability there from are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran's left breast mass removal is currently rated under Diagnostic Code 7628 for benign neoplasms of the gynecological system or breast, which is rated according to impairment in function of the urinary or gynecological systems, or skin.

Residuals of breast surgery are rated under Diagnostic Code 7626.  Following radical mastectomy of both breasts, an 80 percent rating is warranted; for one breast, a 50 percent rating is warranted. Following modified radical mastectomy of both breasts, a 60 percent rating is warranted; for one breast a 40 percent rating is warranted.  Following simple mastectomy or wide local excision with significant alteration of size or form of both breasts, a 50 percent rating is warranted; for one breast, a 30 percent rating is warranted.  Following wide local excision without significant alteration of size or form of both or one breast, a noncompensable rating is warranted.  For VA purposes: (1) Radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament; (2) Modified radical mastectomy means removal of the entire breast and axillary lymph nodes (in continuity with the breast), but pectoral muscles are left intact; (3) Simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but lymph nodes and muscles are left intact; (4) Wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy) means removal of a portion of the breast tissue.  38 C.F.R. § 4.116, Diagnostic Code 7626. 

A review of the Veteran's STRs indicates that a lump was first found in her left breast in July 1991.  She received treatment post-service, to include mammograms and ultrasounds.  In May 2007, after complaints of bilateral tenderness, a needle biopsy was performed, and then she had a lumpectomy to remove the benign lump.  The Veteran stated in her April 2009 notice of disagreement that her left breast has been "sore, tender and limiting" for approximately two years.  She said it had not improved with the surgery.

The Veteran was afforded a VA examination in February 2009.  At that time, she reported that her breast is tender and sore.  She said the pain is worse before her menses and can be sore to sharp in nature.  She said she uses ice or Motrin as needed.  Upon physical examination, it was noted that the Veteran had fibrocystic changes of both breasts with some thickening, worse on left, of the breast tissue.  There was no nipple discharge or axillary adenopathy.  Aside from a scar from the lumpectomy that was 0.5 centimeters wide and 4 centimeters long, no other skin changes were noted.  The examiner reported that the pain was consistent with fibrocystic breast disease.

After reviewing the record, the Board finds that the Veteran's left breast mass removal does not warrant a compensable rating.  While the Veteran did have surgery on her left breast to remove a benign lump, she never had removal of all of the breast tissue.  There is also no evidence that her left breast size and form was altered.

The Board also observes that the Veteran has a 10 percent disability rating for a scar on her left breast, which she has not appealed.  There is no evidence to suggest a compensable rating is warranted for the Veteran's left breast lump removal alone.

The Board has considered whether there is any other schedular basis for granting this claim, but has found none.  Consideration has been given to assigning a staged rating; however, at no time during the periods in question has the disability warranted a compensable rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  The applicable rating criteria adequately contemplates the manifestations of the Veteran's left breast lump removal-namely, excision without significant alteration of size or form.  She is separately service connected and rated for a painful scar.  And while there was generalized soreness of the breasts, the VA examiner attributed this to nonservice-connected fibrocystic breast disease.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for headaches is granted.

Entitlement to an increased, compensable rating for left breast lump removal is denied.



REMAND

The Board sincerely regrets the delay that inevitably will result from the remand of this claim, but it is necessary to ensure there is a complete record and so the appellant is afforded every possible consideration.

The Veteran had a VA examination in February 2009 for her back/tailbone injury, as well as for the residuals of her right ankle fracture.  With regard to the service-connection claim for a back or tailbone injury, the examiner did not provide an opinion as to whether the Veteran's current back/tailbone injuries are related to her service, therefore a new examination must be provided.  And a new examination is also warranted for the claim for entitlement to an increased rating for a right ankle fracture, as the February 2009 examination did not include range of motion measurements.  Additional VA and private treatment records should also be obtained, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Tri-State Family Practice and Dubuque Surgery, P.C., dated since June 2009.

2.  Ask the Veteran to identify all chiropractors that have treated her for her back since March 1992, and make arrangements to obtain all records that she adequately identifies.

3.  Make arrangements to obtain the Veteran's complete VA treatment records dated from March 1992 to November 2008 and dated since August 2010.

4.  After the above development has been completed, schedule the Veteran for a VA examination for her back/tailbone.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all back/tailbone disabilities found to be present.

In regard to any diagnosed back/tailbone disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include her in-service tailbone injury.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Also schedule the Veteran for an appropriate VA examination of her right ankle.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should report the Veteran's range of motion of the right ankle in degrees and note the point at which any pain is demonstrated.

The examiner should indicate whether the service-connected right ankle is productive of decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  The examiner should indicate if any of these factors, including painful motion, result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  Otherwise, the examiner should state at what degree motion is limited.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions request, it must be returned to the providing examiner for corrective action.

7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


